                    Case 3:07-cv-05944-JST Document 5389 Filed 02/26/19 Page 1 of 1
                                                                                                                  Reset Form
     !
 1                                        WPKVGF!UVCVGU!FKUVTKEV!EQWTV!
                                                        !
 2                                       PQTVJGTP!FKUVTKEV!QH!ECNKHQTPKC!
 3   IN RE: CATHODE RAY TUBE                                        )
     !
     (CRT)  !   !
           ANTITRUST  !
                     LITIGATION                                     )            3:07-cv-05944-JST
                                                                        Case No: _______________
 4                                                                  )   !
     !          !        !         !       Rnckpvkhh)u*-!           )   CRRNKECVKQP!HQT!
 5                                                                  )   CFOKUUKQP!QH!CVVQTPG[!
     !          x/!
                                                                    )   RTQ!JCE!XKEG!
 6                                                                  )   )EKXKN!NQECN!TWNG!22.4*
     !          !        !         !
                                                                    )
 7                                                                  )
     !          !        !         !       Fghgpfcpv)u*/!
                                                                    )
 8
             K-!!Andrew
                 !       !L. Lucarelli
                                !      !       !      -!cp!cevkxg!ogodgt!kp!iqqf!uvcpfkpi!qh!vjg!dct!qh!!
 9
         !the District
                 !!    of! Columbia
                                !      -!jgtgd{!tgurgevhwnn{!crrn{!hqt!cfokuukqp!vq!rtcevkeg!rtq!jce!xkeg!kp!vjg!
10       Pqtvjgtp!Fkuvtkev!qh!Ecnkhqtpkc!tgrtgugpvkpi<!!Irico Group
                                                               !    Corp.
                                                                       ! & Irico! Display!Devices !Co.,Ltd !kp!vjg!
                                                                     Stuart C. Plunkett
         cdqxg.gpvkvngf!cevkqp/!O{!nqecn!eq.eqwpugn!kp!vjku!ecug!ku!aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa-!cp!
11       cvvqtpg{!yjq!ku!c!ogodgt!qh!vjg!dct!qh!vjku!Eqwtv!kp!iqqf!uvcpfkpi!cpf!yjq!ockpvckpu!cp!qhhkeg!
12       ykvjkp!vjg!Uvcvg!qh!Ecnkhqtpkc/!
          O[!CFFTGUU!QH!TGEQTF<!                                         NQECN!EQ.EQWPUGNU!CFFTGUU!QH!TGEQTF<!
13       BAKER   BOTTS L.L.P.                                            BAKER    BOTTS L.L.P.
         !                                                               !
         1299 Pennsylvania Avenue, NW                                    101 California Street, Suite 3600
14       Washington,
         !           D.C. 20004                                          San
                                                                         !   Francisco, California 94111
          O[!VGNGRJQPG!$!QH!TGEQTF<!!                                    NQECN!EQ.EQWPUGNU!VGNGRJQPG!$!QH!TGEQTF<!
15       (202)
          !    639-7700                                                  (415)
                                                                          !    291-6200
          O[!GOCKN!CFFTGUU!QH!TGEQTF<!!                                  NQECN!EQ.EQWPUGNU!GOCKN!CFFTGUU!QH!TGEQTF<!
16       drew.lucarelli@bakerbotts.com
          !                                                              stuart.plunkett@bakerbotts.com
                                                                          !
            K!co!cp!cevkxg!ogodgt!kp!iqqf!uvcpfkpi!qh!c!Wpkvgf!Uvcvgu!Eqwtv!qt!qh!vjg!jkijguv!eqwtv!qh!
17       cpqvjgt!Uvcvg!qt!vjg!Fkuvtkev!qh!Eqnwodkc-!cu!kpfkecvgf!cdqxg=!o{!dct!pwodgt!ku<!!!DC 496043
                                                                                                  !     /!
18           C!vtwg!cpf!eqttgev!eqr{!qh!c!egtvkhkecvg!qh!iqqf!uvcpfkpi!qt!gswkxcngpv!qhhkekcn!fqewogpv!htqo!uckf!
         dct!ku!cvvcejgf!vq!vjku!crrnkecvkqp/!
19          K!citgg!vq!hcoknkctk|g!o{ugnh!ykvj-!cpf!cdkfg!d{-!vjg!Nqecn!Twngu!qh!vjku!Eqwtv-!gurgekcnn{!vjg!
         Uvcpfctfu!qh!Rtqhguukqpcn!Eqpfwev!hqt!cvvqtpg{u!cpf!vjg!Cnvgtpcvkxg!Fkurwvg!Tguqnwvkqp!Nqecn!Twngu/!
20
            K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!vjcv!vjg!hqtgiqkpi!ku!vtwg!cpf!eqttgev/!
21
         Fcvgf<!! 02/26/19
                   !                         !                                !   Andrew L. Lucarelli
22       !                 !                                !                                  CRRNKECPV!
         !                 !                                !                                       !
23
                                              QTFGT!ITCPVKPI!CRRNKECVKQP!
24                                     !HQT!CFOKUUKQP!QH!CVVQTPG[!RTQ!JCE!XKEG!
25       KV!KU!JGTGD[!QTFGTGF!VJCV!vjg!crrnkecvkqp!qh!!Andrew      !     L.! Lucarelli
                                                                                   !      !     !ku!itcpvgf-!
     uwdlgev!vq!vjg!vgtou!cpf!eqpfkvkqpu!qh!Ekxkn!N/T/!22.4/!Cnn!rcrgtu!hkngf!d{!vjg!cvvqtpg{!owuv!kpfkecvg!
26   crrgctcpeg!rtq!jce!xkeg/!Ugtxkeg!qh!rcrgtu!wrqp-!cpf!eqoowpkecvkqp!ykvj-!nqecn!eq.eqwpugn!
27   fgukipcvgf!kp!vjg!crrnkecvkqp!yknn!eqpuvkvwvg!pqvkeg!vq!vjg!rctv{/!

28   Fcvgf<!                                                             !!
     !                                                                    WPKVGF!UVCVGU!FKUVTKEV0OCIKUVTCVG!LWFIG!

     RTQ!JCE!XKEG!CRRNKECVKQP!'!QTFGT!!                         !                                                     Qevqdgt!3123!
